Citation Nr: 1039556	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for a left leg disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for prostate cancer, status 
post prostectomy.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1978 to June 1979.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The 
Veteran attended a videoconference hearing before the undersigned 
in August 2010.
 
The issues of service connection for a left leg disorder, service 
connection for a right leg disorder, and service connection for a 
back disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In a statement received in January 2010, prior to the 
promulgation of a decision in the present appeal, the Veteran 
withdrew his Substantive Appeal with respect to the issue of 
entitlement to service connection for prostate cancer.


CONCLUSION OF LAW

With respect to the issue of entitlement to service connection 
for prostate cancer, the criteria for withdrawal of the Veteran's 
Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by 
the Veteran or by his or her authorized representative.  38 
C.F.R. § 20.204 (2010).  As reflected in the record, in a 
statement received in January 2010 at the RO, the Veteran 
withdrew his appeal with respect to the claim of service 
connection for prostate cancer; hence, there remain no 
allegations of errors of fact or law for appellate consideration 
with respect to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal with respect to this issue and 
it is therefore dismissed.


ORDER

The appeal is dismissed with respect to the claim of service 
connection for prostate cancer, status post prostectomy.


REMAND

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim. 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2010).  Such an examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or air 
service; but (3) does not contain sufficient medical evidence for 
VA to make a decision on the claim.  Id.

The Veteran contends that he injured his back and legs while 
serving in Germany.  He was going down an icy staircase when he 
slipped and fell.  Although he reports that he was seen in sick 
call, and the claims file does contain one page of records from 
the Veteran's service in Germany, there is no record of this 
incident.  However, as the Veteran's version of events appears to 
be consistent with the place and type of his service, the Board 
finds that the Veteran's account of the injury should be taken as 
credible and a VA examination should be scheduled.  The Veteran 
can attest to factual matters of which he had first-hand 
knowledge, such as falling in service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  In such cases, the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim). 

A review of the file reveals a number of outstanding medical 
records that must be obtained.  Regulations provide that efforts 
must be made to secure all private medical records and VA records 
that may exist related to the Veteran's claim. 38 C.F.R. § 
3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not received, at 
least one follow-up request."  As for federal records, 38 U.S.C. 
§ 5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile."  At his 
hearing, the Veteran reported that he received treatment in 
approximately 1990 from a Dr. Danson in Gulfport, Mississippi.  
He also recalls being treated at the Biloxi VA Medical Center 
(VAMC) and the Gulfport VAMC.  These treatment records should be 
associated with the claims file and the treatment records from 
the Jackson VAMC should be updated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete 
treatment records from Dr. Danson in 
Gulfport, Mississippi.  Evidence of 
attempts to obtain these records should be 
associated with the claims file.  Do not 
associate duplicate records with the 
claims file.

2.  Obtain the Veteran's current and 
complete VA treatment records, including 
records from the Biloxi VAMC, Gulfport 
VAMC, and updated records from the Jackson 
VAMC.  Evidence of attempts to obtain 
these records should be associated with 
the claims file.  Do not associate 
duplicate records with the claims file.

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his back disorder, right leg 
disorder, and left leg disorder.  The 
entire claims file must be made available 
to the VA examiner.  Obtain and report a 
complete history from the Veteran, 
including the initial injuries, and 
treatment related to each disability, pre 
and post service.  Pertinent documents 
should be reviewed, including service 
treatment records, VA and private 
treatments records, and the statements of 
the Veteran.  The examiner should conduct 
a complete history and physical, assign 
all relevant diagnoses, and offer an 
opinion as to whether any diagnosed leg 
disorder or back disorder at least as 
likely as not had its onset in service, is 
related to service, or was aggravated by 
service or a service-connected disability.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

4.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 Department of Veterans Affairs


